          Case 1:10-cr-00905-LTS Document 2337 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES OF AMERICA,
                                                                      No. 10 CR 905-LTS
                                   Plaintiff,

                 -against-

DENNIS DURAN,

                                    Defendant.
-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed Defendant’s motion for early termination of

his term of supervised release. (Docket Entry No. 2334.) Defendant indicates that the Government

has no objection to this request, but that the probation officer from the Southern District of Florida

objects to Defendant’s motion. (Id. at 3.) Accordingly, the Probation Office for the Southern

District of Florida is hereby directed to file an opposition memorandum explaining the nature of

and basis for the officer’s objection to Defendant’s motion by September 16, 2020. Any reply by

Defendant must be filed by September 23, 2020.

        SO ORDERED.

Dated: New York, New York
       September 8, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




DURAN - SR PO ORD.DOCX                                     VERSION SEPTEMBER 8, 2020                  1
